DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 20 July 2022 [hereinafter Response], where:
Claims 2 and 6 have been cancelled.
Claims 1, 3-5 and 7-9 have been amended.
New claim 10 is presented for examination.
Claims 1, 3-5, and 7-10 are pending.
Claims 1, 3-5, and 7-10 are rejected.
Foreign priority is claimed to JP2017-069941, filed 31 March 2017. A certified copy of this paper has been received 17 September 2019. Accordingly, receipt is acknowledged of certified copies of papers required by 37 CFR § 1.55. 
Specification
3.	The objection to the title is WITHDRAWN in view of the new title provided by Applicant.
Claim Objections
4.	Claims 7 and 8 are objected to because of the following informalities: 
Claim 7, line 5, recites “the neural network,” which should read --a neural network--.
Claim 8, line 8, recites “the neural network,” which should read --a neural network--.
Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 112(b)
5.	The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	The rejections to claims 1, 3-5, and 7-9 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are WITHDRAWN in view of the Applicant’s amendments thereto.
7.	Claim 3 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 improperly depends from cancelled claim 2. For purposes of examination, Claim 3 will be considered as depending from claim 1.
Claim Rejections - 35 U.S.C. § 101
8.	The following is a quotation of 35 U.S.C. § 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.	Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an “information provision system,” which is a machine, and thus one of the four statutory categories of patentable subject matter. However, claim 1 further recites the limitations of “each of the recording devices functions as a node of a neural network,” and “generates at least part of new learned artificial intelligence for the customer by applying the predetermined parameter group to at least one of the units defined by the acquired design information,” which are mathematical relationships, mathematical formulas or equations, mathematical calculations. These limitations recite a mathematical concept, one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 1 recites an abstract idea.
The abstract idea of claim 1 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) a recording system that comprises recording devices, and (ii) a central processing unit. Apply the abstract idea on generic computer components (i.e. the recording system that comprises recording devices, a central processing unit) do not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). The claim also recites elements where “each of the recording devices . . . stores,” “communicates with the recording system and an information processing device of the customer,” “acquires the design information . . . and acquires a predetermined parameter group . . . from among the parameter groups,” “obtains an output of the at least part of the new learned artificial intelligence . . .” and “transmits the customer-desired support information to the information processing device.” The receiving (that is, “acquires”) or transmitting data over a network (that is, communicates) are insignificant extra-solution activities that do not integrate the abstract idea into a practical application. (MPEP § 2106.05(d) subsection II.i). Also, generally linking the abstract idea to a field of use (that is, specifying the intended use of historical model parameters to a new artificial intelligence) does not provide an inventive concept. (MPEP § 2106.05(h)). Therefore, claim 1 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use of historical model parameters to a new artificial intelligence) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 1 is subject-matter ineligible.
Claim 3 depends from claim [1], and merely recites more details or specifics of the abstract idea by of the information provision system (claim 3: design information is encrypted and recorded in the distributed recording system), and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1. 
Claim 4 depends from claim 1, and recites the additional limitation of “transmits, as the customer-desired support information, intermediate data,” which is transmitting data over a network and is insignificant extra-solution activity that does not integrate the abstract idea into a practical application. (MPEP § 2106.05(d) subsection II.i). The claim also merely recites more details or specifics of the abstract idea by of the information provision system (that is, intermediate data that is the output of the part of the new learned artificial intelligence to the information processing device), and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, claim 4 is directed to a judicial exception as discussed in detail above with respect to claim 1. 
Claim 5 depends from claim 1, and recites the additional limitations of “duplicates artificial intelligence equivalent to the learned artificial intelligence,” and “causes at least part of the duplicated artificial intelligence to perform additional learning,” which are mathematical relationships, mathematical formulas or equations, and/or mathematical calculations. These limitations recite a mathematical concept, which is one of the groupings of abstract ideas. (MPEP § 2106.04(a)(2)). The claim also recites the additional limitations merely recites more details or specifics of the abstract idea the information provision system (uses a plant data group provided by the customer who is provided with the customer-desired support information as teach data), and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, claim 5 is subject-matter ineligible.
Claim 9 depends from claim 1, and recites additional elements directed to a mathematical concept (generates the part of the new learned artificial intelligence in the information provision device, and generates a remained part of the new learned artificial intelligence in the information processing). Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, claim 9 is subject-matter ineligible.
Claim 10 depends from claim 1, and merely recites insignificant extra-solution activities (“each of the recording devices records [(that is, stores data)] a block database that includes blocks each including transactions issued in a certain period of time”). (MPEP § 2111.04). The claim also merely recites more details or specifics of the abstract idea of the information provision system (“each of the transactions corresponds to one recording request of each of the parameter groups applied to a certain layer of the learned artificial intelligence,” and “each of the recording devices stores the design information as a different transaction from a transaction of each of the parameter groups among the transactions.”), and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, claim 10 is subject-matter ineligible.
Claim 7 recites an “information provision method,” which is a process, and thus one of the four statutory categories of patentable subject matter. However, claim 7 further recites the limitations of “each of the recording devices functions as a node of a neural network,” and “generating at least part of new learned artificial intelligence for the customer by applying the predetermined parameter group to at least one of the units defined by the acquired design information,” which are mathematical relationships, mathematical formulas or equations, mathematical calculations. These limitations recite a mathematical concept, one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 7 recites an abstract idea.
The abstract idea of claim 7 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) a recording system that comprises recording devices, and (ii) communication network. Applying the abstract idea on generic computer components (i.e. the recording system that comprises recording devices, communication network) does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). The claim also recites elements where “each of the recording devices . . . storing,” “communicates with the recording system and an information processing device of the customer,” “acquiring the design information . . . and acquiring a predetermined parameter group . . . from among the parameter groups,” “obtaining an output of the at least part of the new learned artificial intelligence . . .” and “transmitting the customer-desired support information to the information processing device.” The receiving (that is, “acquires”) or transmitting data over a network (that is, communication) are insignificant extra-solution activities that do not integrate the abstract idea into a practical application. (MPEP § 2106.05(d) subsection II.i). Also, generally linking the abstract idea to a field of use (that is, specifying the intended use of historical model parameters to a new artificial intelligence) does not provide an inventive concept. (MPEP § 2106.05(h)). Therefore, claim 7 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use of historical model parameters to a new artificial intelligence) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 7 is subject-matter ineligible.
Claim 8 recites a “non-transitory computer-readable medium,” which is a product, and thus one of the four statutory categories of patentable subject matter. However, claim 8 further recites the limitations of “each of the recording devices functions as a node of a neural network,” and “generating at least part of new learned artificial intelligence for the customer by applying the predetermined parameter group to at least one of the units defined by the acquired design information,” which are mathematical relationships, mathematical formulas or equations, mathematical calculations. These limitations recite a mathematical concept, one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 8 recites an abstract idea.
The abstract idea of claim 8 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) a recording system that comprises recording devices, and (ii) a communication network. Applying the abstract idea on generic computer components (i.e. the recording system that comprises recording devices, communication network) does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). The claim also recites elements where “each of the recording devices . . . storing,” “communicates with the recording system and an information processing device of the customer,” “acquiring the design information . . . and acquiring a predetermined parameter group . . . from among the parameter groups,” “obtaining an output of the at least part of the new learned artificial intelligence . . .” and “transmitting the customer-desired support information to the information processing device.” The receiving (that is, “acquires”) or transmitting data over a network (that is, communication) are insignificant extra-solution activities that do not integrate the abstract idea into a practical application. (MPEP § 2106.05(d) subsection II.i). Also, generally linking the abstract idea to a field of use (that is, specifying the intended use of historical model parameters to a new artificial intelligence) does not provide an inventive concept. (MPEP § 2106.05(h)). Therefore, claim 8 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use of historical model parameters to a new artificial intelligence) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 8 is subject-matter ineligible.
Claim Rejections - 35 U.S.C. § 103
10.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1, 3, 5, 7, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20160004794 to Reimann et al. [hereinafter Reimann] in view of Yao et al., “A RAM-Based Neural Network for Collision Avoidance in a Mobile Robot,” IEEE (2003) [hereinafter Yao].
Regarding claims 1, 7, and 8, Reimann teaches [a]n information provision system (Reimann ¶ 0042 teaches complete information from the system 900 may be used to assess configuration and/or modification needs for a power plant (that is, an information provision system)) configured to provide customer-desired support information using learned artificial intelligence (Reimann ¶ 0045 teaches the system 900 may provide an ability to gain insight into user behavior and identify value-drivers using deep learning techniques (that is, configured to provide customer-desired support information using learned artificial intelligence)) of claim1, an information provision method (Riemann, claim 1) of claim 7, and a non-transitory computer-readable medium (Reimann, claim 11) of claim 8, . . . comprising:
a recording system that comprises recording devices connected to one another via a communication network (Reimann ¶ 0016 teaches [t]he historic industrial plant parameters database 120 may be locally stored or reside remote from the model building platform 110 (see also Riemann ¶ 0040 & Fig. 9 regarding operational information database 920) (that is, “reside remote” is a recording system that comprises recording devices connected to one another via a communication network); Reimann ¶ 0025 teaches the storage device 330 stores the historic industrial plant database 400 and the generative model parameters database 500. . . . Note the databases described herein are only one example, and additional and/or different information may be stored therein. Moreover, various databases might be split or combined in accordance with any of the embodiments described herein) and synchronized with one another (Reimann ¶ 0029 teaches [t]he historic industrial plant database 400 may be created and updated, for example, when industrial plants are created, operated, and/or as component are added to or removed from an industrial plant, etc. (that is, “updated” is synchronized with one another)), wherein each of the recording devices . . . stores:
parameter groups collected from past plant data of a customer (Riemann ¶ 0022 teaches [t]he processor 310 may then automatically create a generative model based on relationships detected within the set of historic industrial plant parameters (that is, “plant parameters” are parameter groups collected from past plant data of a customer)) and each characterizing learned artificial intelligence by the neural network (Reimann ¶ 0022 teaches [t]he processor 310 may then automatically create a generative model based on relationships detected within the set of historic industrial plant parameters (that is, "plant parameters" are parameter groups characterizing the learned artificial intelligence)), and
design information (Reimann Fig. 5 teaches a generative model parameters database 500 (that is, to design information)):

    PNG
    media_image1.png
    551
    643
    media_image1.png
    Greyscale

Reimann ¶ 0030 teaches generative model identifier 502 may be, for example, unique alphanumeric codes identifying a generative model and the parameters 504, 506, 508 may be associated with weighing values, rules, and/or any other information that may be used to define the model) . . . ; and
an information provision device that communicates with the recording system and an information processing device of the customer (Reimann ¶ 0040 [t]he system 900 (that is, an information provision device) includes a deep learning generative model building platform 110 that may receive information (that is, that communicates with the recording system) from years of power plant incomplete operational information database 920 via data pre-processing 912 (e.g., to create normalized parameters); Reimann ¶ 0042 teaches complete information from the system 900 may be used to assess configuration and/or modification needs for a power plant (that is, “a power plant” is an information provision device of the customer)), and that comprises:
a central processing unit (CPU) (Reimann ¶ 0021 teaches a “processor,” which is a central processing unit (CPU)) that:
from one of the recording devices, acquires the design information based on customer information (Reimann ¶ 0026 teaches table is shown that represents the historic industrial plant database 400 that may be stored at the model building platform 300 according to some embodiments. The table may include, for example, entries identifying industrial plants and associated operating characteristics (that is, “associated operating characteristics” is the design information); Reimann ¶ 0027 teaches [t]he industrial plant identifier 402 (that is, the “table” is accessed by the “identifier,” which is based on customer information) may be, for example, unique alphanumeric codes identifying industrial plants, such as power plants that produce electricity) and acquires a predetermined parameter group, based on the acquired design information, from among the parameter groups (Reimann ¶ 0040 teaches [t]he system 900 includes a deep learning generative model building platform 110 that may receive information (that is, “receive” is to acquire, a predetermined parameter groups) from years of power plant incomplete operational information database 920 via data pre-processing 912 (e.g., to create normalized parameters; Riemann ¶ 0026 & Fig. 4 teaches a table that presents the historic industrial plant database 400:

    PNG
    media_image2.png
    584
    913
    media_image2.png
    Greyscale

the historic industrial plant database 400 that may be stored at the model building platform 300 according to some embodiments. The table may include, for example, entries identifying industrial plants and associated operating characteristics (that is, from among the parameter groups));
generates at least part of new learned artificial intelligence for the customer by applying the predetermined parameter group . . . defined by the acquired design information (Reimann ¶ 0040 teaches [t]he automatically generated model (that is, generates at least part of new learned artificial intelligence for the customer) may then be used by a generative model execution platform 950 to create supplemented industrial plat data based on incomplete power plant information received via data pre-processing 952; Reimann ¶ 0040 teaches to at least one of the units (that is, defined by the acquired design information)); 
obtains an output of the at least part of the new learned artificial intelligence as customer-desired support information for supporting service provided by the information provision device to the information processing device (Reimann ¶ 0040 teaches [t]he automatically generated model may then be used by a generative model execution platform 950 to create supplemented industrial [plant] data (that is, “supplemental industrial plant data” is obtains an output . . . as customer-desired support information for supporting service provided by the information provision device to the information processing device) based on incomplete power plant information received via data pre-processing 952 (e.g., to create normalize parameters)); and
transmits the customer-desired support information to the information processing device (Reimann ¶ 0045 teaches using deep learning techniques. In addition, the system 900 may provide statistical information that can be used to guide future data collection efforts; Reimann Fig. 10 teaches (Examiner annotations in dashed-line boxes):

    PNG
    media_image3.png
    513
    750
    media_image3.png
    Greyscale

Reimann ¶ 0045 teaches display 1000 that might be provided to a user when a he [sic] or she proposes a change to a power plant in accordance with to some embodiments (that is, transmit the support information output . . . to an information processing device)).
Though Reimann teaches the features of identifiers for accessing neural network, or artificial intelligence, parameters, Reimann, however, does not explicitly teach 
* * *
“design information including an address of each of the parameter groups and defining units of the neural network; and
* * *
But Yao teaches -
* * *
design information including an address of each of the parameter groups (Yao, left column of p. 3158, “1. RAM-Based Neural Network,” first paragraph, teaches [t]he [neural] network can be trained by writing to memory and the trained data can then be recalled (read); Yao, Fig. 5, teaches a neuron with addressable registers (Examiner annotations in dashed-line boxes):

    PNG
    media_image4.png
    380
    493
    media_image4.png
    Greyscale

Yao, left column of p. 3159, “1. RAM-Based Neural Network,” first full paragraph, teaches The discriminator registers are a set of RAM cells, which store the weights describing a pre-learned pattern. Those weights are saved during the training process (that is, these “weights” are parameter groups). The 4-bit input data are used as an address (that is, the “address” are design information including an address of each of the parameter groups)) and defining units of the neural network (Yao, right column of p. 3158, “1. RAM-Based Neural Network,” first full paragraph, teaches A RAM discriminator is a structure made up of multiple RAM-nodes (that is, “RAM discriminator” is defining units of the neural network)); and
* * *
Reimann and Yao are from the same or similar field of endeavor. Reimann teaches a model building platform to create a generative model associated with machine learning modeling data. Yao teaches a RAM-based neural network having parameters stored in addressable registers. Thus, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Reimann pertaining to the generative industrial plant model based on machine learning with the RAM-based neural network of Yao.
The motivation for doing so is because multi-layer neural network training requires repeated presentation of training data, which often results in very long learning time, while RAM-based neural networks are a suitable choice for devices with few computational resources. (Yao, Abstract).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Also, Examiner notes that the term "central processing unit" or "CPU" recited in Applicant's claims is interpreted to be a well-known hardware structure.
Regarding claim 3, the combination of Reimann and Yao teaches all of the limitations of claim [1], as described above in detail.
Reimann teaches -
wherein the design information is encrypted and recorded in the recording system (Reimann ¶ 0033 teaches programs 612, 614 may be stored in a compressed, uncompiled and/or encrypted format. The programs 612, 614 may furthermore include other program elements, such as an operating system, clipboard application, a database management system, and/or device drivers used by the processor 610 to interface with peripheral devices (that is, because “programs 612, 614” may include “a database management system,” the design information is encrypted and recorded in the recording system)).
Regarding claim 5, the combination of Reimann and Yao teaches all of the limitations of claim 1, as described above in detail.
Reimann teaches -
wherein the CPU duplicates artificial intelligence equivalent to the learned artificial intelligence (Reimann ¶ 0044 teaches the system 900 may also be used to compare the current performance of a power plant to an average of power plants with the same or similar configurations and/or economic environments (that is, “same or similar configurations” is to duplicate artificial intelligence equivalent to the learned artificial intelligence). This may help a user assess if the plant should be operated or configured differently), uses a plant data group provided by the customer (Reimann, claim 1, teaches at a model building platform, a set of historic industrial plant parameters associated with operation of a plurality of industrial plants over a period of time (that is, the “plurality of industrial plants” is uses a plant data group provided by the customer)) who is provided with the customer-desired support information as teacher data (Reimann ¶ 0043 teaches [t]he first step is training a deep learning module. That may include accessing a database containing historical data (that is, teacher data) used to train the model), and causes at least a part of the duplicated artificial intelligence to perform additional learning (Reimann ¶ 0022 teaches [t]he processor 310 may then automatically create a generative model based on relationships detected within the set of historic industrial plant parameters. The processor 310 may, for example, store generative model parameters, such as weighing factors, in a generative model parameters database 500 (that is, “weighing factors” are causes at least a part of the duplicated artificial intelligence to perform additional learning)).
Regarding claim 10, the combination of Reimann and Yao teaches all of the limitations of claim 1, as described in detail above. 
Reimann teaches -
wherein
each of the recording devices records a block database that includes blocks (Reimann ¶ ¶ 0023 teaches programs 312, 314 may furthermore include other program elements, such as . . . a database management system [(DBMS)] (that is, a DBMS is a block database that include blocks) each including transactions issued in a certain period of time (Reimann ¶ 0022 teaches the processor 310 may access historic industrial plant database 400 storing information about a number of different industrial plants over a period of time (that is, including transactions issued in a certain period of time)),
each of the transactions corresponds to one recording request of each of the parameter groups (Reimann ¶ 0018 teaches receive (that is, “receive” is recording requires of each of the parameter groups) a set of historic industrial plant parameters associated with operation of a plurality of industrial plants over a period of time) applied to a certain layer of the learned artificial intelligence (Reimann ¶ 0030 teaches "generative model" may refer to a model for randomly generating observable data, such as when fed some parameters. [The generative model] may specify a joint probability distribution over observation and/or label sequences. The generative model may be associated with machine learning, modeling data directly (such as when modeling observations drawn from a probability density function), and/or as an intermediate step to forming a conditional probability density function (that is, the “model may be associated with machine learning, modeling directly, and/or an intermediate step“ are “certain layers in which the parameter groups applied to a certain layer of the learned artificial intelligence)), and
each of the recording devices stores the design information as a different transaction from a transaction of each of the parameter groups among the transactions (Reimann Fig. 4 teaches historic industrial plant database (Examiner annotation in dashed-line box):

    PNG
    media_image5.png
    333
    611
    media_image5.png
    Greyscale

Reimann, Fig. 5, teaches generative model parameters database (Examiner annotations in dashed-line box):

    PNG
    media_image6.png
    380
    451
    media_image6.png
    Greyscale

Reimann ¶ 0026 teaches the historic industrial plant database 400 that may be stored at the model building platform 300 according to some embodiments; Reimann ¶ 0029 teaches the generative model parameters database 500 that may be stored at the model building platform 300 according to some embodiments (that is, “database 400” and “database 500” are different transactions where each of the recording devices stores the design information as a different transaction from a transaction of each of the parameter groups among the transactions)).
13.	Claims 4 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20160004794 to Reimann et al. [hereinafter Reimann] in view of Yao et al., “A RAM-Based Neural Network for Collision Avoidance in a Mobile Robot,” IEEE (2003) [hereinafter Yao] and US Patent Application 20170102696 to Bell et al. [hereinafter Bell].
Regarding claim 4, the combination of Reimann and Yao teaches all of the limitations of claim 1, as described above in detail.
Though Reimann and Yao teaches that a user obtain a complete picture of operational needs given a plant configuration and economic environment, through machine learning techniques and displaying statistical information, the combination of Reimann and Yao, however, does not explicitly teach -
wherein transmits, as the customer-desired support information, intermediate data that is the output of the part of the new learned artificial intelligence to the information processing device.
But Bell teaches -
wherein transmits, as the customer-desired support information, intermediate data that is the output of the part of the new learned artificial intelligence to the information processing device (Bell ¶ 0016 teaches [t]he system further includes a user interface displaying continuous output generated in real-time resulting from the data analytics module operating in real-time on the continuous data stream. The continuous output displayed on the user interface includes a continuous updating of one or more predicted values; Bell ¶ 0124 teaches the distributed industrial performance monitoring and analytics system or DAS 100 provides the tools, configuration, and interfaces required to support localized performance monitoring while at the same time supporting large-scale data mining and data analytics for process plant environments, e.g., the process plant 5 of FIG. 1. For example, the system 100 may include a user interface application ( e.g., the Data Analytics Studio) for configuring and developing data analytic models, a run-time engine for executing models (which may operate, in whole or in part, on real-time data generated by the process control system), and the same or another user interface application (e.g., a Run-time Dashboard) for displaying analytics results (that is, “analytics results” are part of the new learned artificial intelligence to the information processing device); Bell ¶ 0244 teaches the distributed industrial process performance monitoring and/or analytics system or DAS 100 provides a platform that supports data analytics configuration, data modeling, data model execution, data visualizations, and streaming services for industrial process plants; Bell ¶ 0286 teaches a view model entity 512 which manages the transfer and translation of application data such as block state to a form that a user interface can utilized (that is, “application data such as block state” is intermediate data), and which generates a view that provides feedback from and/or that is otherwise indicative of the operation of an on-line data module (that is, the “DAS 100” is transmits, as the customer-desired support information, intermediate data that is the output of the part of the new learned artificial intelligence to the information processing device)
[Examiner notes the Specification recites “support information that the partial artificial intelligence α1 transmits toward the customer A is intermediate data generated in an intermediate layer (the seventh to eighth layers) of the artificial intelligence α. The partial artificial intelligence α2 on the customer A side receives intermediate data output by the partial artificial intelligence α1 as support information. Then, the intermediate data is input to the partial artificial intelligence α2 and the partial artificial intelligence α2 outputs final support information.” (Specification ¶ 0043)]).
Reimann, Yao, and Bell are from the same or similar field of endeavor. Reimann teaches a model building platform to create a generative model associated with machine learning modeling data. Yao teaches a RAM-based neural network having parameters stored in addressable registers. Bell teaches early fault detection using process control data generated by control devices in a process plant. Thus, it would have been obvious to a person having ordinary skill in the art to modify the teachings of the combination of Reimann and Yao pertaining to the generative industrial plant model based on machine learning in a RAM-based neural network with the display user interface of Bell.
The motivation for doing so is to discover or provide knowledge indicative of possible improvements to plant efficiency, as well as discover or provide actionable knowledge to realize the efficiency improvements. (Bell ¶ 0085).
Regarding claim 9, the combination of Reimann and Yao teaches all of the limitations of claim 1, as described above in detail.
Reimann teaches -
further comprising:
the information processing device (see Reimann ¶ 0045 and Fig. 10, as described above in detail with respect to claim 1),
wherein the CPU generates the part of the new learned artificial intelligence in the information provision device (Reimann ¶ 0031 teaches information in the generative model parameters database 500 may then be used by a model execution platform (that is, to generate a part of the learned artificial intelligence)), and 
* * *
Though Reimann teaches that a user obtain a complete picture of operational needs given a plant configuration and economic environment, through machine learning techniques and displaying statistical information, Reimann, however, does not explicitly teach -
* * *
and generates a remained part of the new learned artificial intelligence in the information processing device.
But Bell teaches -
* * *
and generates a remained part in the information processing device (Bell, Fig. 4D teaches (Examiner annotations in dashed-line box):

    PNG
    media_image7.png
    574
    752
    media_image7.png
    Greyscale

Bell ¶ 0196 teaches a respective instance of that data block for the draft data model is created and named. In an example scenario illustrated in FIG. 4D, draft Module A1 is in the process of being developed and its corresponding draft, off-line data diagram is shown on the Data Studio canvas 245).
Reimann and Bell are from the same or similar field of endeavor. Reimann teaches a model building platform to create a generative model associated with machine learning modeling data. Yao teaches a RAM-based neural network having parameters stored in addressable registers. Bell teaches early fault detection using process control data generated by control devices in a process plant. Thus, it would have been obvious to a person having ordinary skill in the art to modify the teachings of the combination of Reimann and Yao pertaining to the generative industrial plant model based on machine learning in a RAM-based neural network with the display user interface of Bell.
The motivation for doing so is to discover or provide knowledge indicative of possible improvements to plant efficiency, as well as discover or provide actionable knowledge to realize the efficiency improvements. (Bell ¶ 0085).
Response to Arguments
14.	Examiner has fully considered Applicant’s arguments, and responds below. 
15.	In view of the rejections under Section 101, Applicant argues “the claimed invention requirement the above limitations provides at four concrete improvements in AI technology and integrates and alleged exception into a patent eligible practical application.” (Response at pp. 13-14).
Examiner respectfully disagrees. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. (MPEP § 2106.04(d)).
Applicant refers to exemplar claim 1 as “‘provid[ing] a specific improvement over prior systems, resulting in an improved user interface for electronic devices.’” (Response at p. 16). However, for an “improvement” to be considered as “integrated,” 
“first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). 
(MPEP § 2106(d)(1)). With respect to the Specification, Applicant points to “a distributed recording system 2 [that] includes a plurality of recording devices 20 each functioning as a node of a neural network.” (Response at p. 11). But the recording devices 20 are accessed by a “design information acquisition unit 102,” where a data structure is stored (and read). (see Specification ¶ 0031; id. ¶ 0015 & Fig. 5 (“a data structure of customer information”)). 
An evaluation of the Specification, however, identifies “an information provision system, an information method, and a program which can strongly protect learned artificial intelligence.” (Specification ¶ 0005). These protections are obtained by “each parameter group recorded in the distributed recording system 2 are strongly protected against falsification [because] each parameter group recorded in the distributed recording system 2 is just a collection of data that is not decipherable by itself alone.” (Specification ¶ 0036). That is, the parameter information is divided among the distributed recording system 2, which has parameter data stored and retrieved from respective storage. 
Though the Specification recites improved security as an advantage by distributed data storage, the storing and retrieving of information in memory based on a neural network hierarchy remains in and of itself an insignificant extra-solution activity that does not operate to integrate the abstract idea into a practical application. (MPEP § 2106.05(d) subsection II.iv). Thus, the claims are patent ineligible.
16.	Applicant also points to CosmoKey Solutions GMBH for the premise that the instant claims are patent eligible because “[t]hese improvements are directly tied to the practical application of enhanced security and usability relating to the AI technology” in that “[(1)] other recording devices can determine the appropriate recording information and immediately correct the falsified data,” “[(2)] because the parameter groups are distributedly stored in the recording devices, each parameter group is undecipherable by itself alone, which increases security,” “[(3)] design information is stored separately from the parameter group and effectively protected against falsification,” and “[(4)] utilizing the predetermined parameter group and the design information, new artificial intelligence can be easily generated and effectively provided to the customer with the system of low complexity.” (Response at p. 13 (referring to Specification-as-filed ¶ 0019 (discussing block chain technology), 0023 (discussing acquisition of design information capable of identifying an application place of the learned AI), 0034 (discussing an AI generation unit generates AI by applying parameters), 0036 (discussing that design information is strongly protected against falsification via a discrete transaction T), 0051 (discussing partial AI to reduce burden for service updating work depending on a customer))).
Examiner respectfully disagrees. Initially, the claims do not recite, for example, “block chain,” “security,” “protected against falsification,” “burden reduction,” etc. Though the Specification may provide intended results via a distributed recording system, Examiner points out in the evaluation in view of the MPEP above that the Specification does not describe how the particular arrangement of the claim limitations pertaining to “[a]n information provision system” provide a technical improvement over conventional distributed storage methods. (see MPEP § 2106.05(d) subsection II.iv). Thus, the claims are patent ineligible.
17.	Applicant argues, with regard to the rejection under Section 101, that the instant claims are “[s]imilar to Example 39 in the Office’s patent eligibility guidance [and] do not recite a mental process ‘because the steps are not practically performed in the human mind.’” (Response at pp. 12-13).
Examiner respectfully disagrees. Example 39 is directed to a “Method for Training a Neural Network for Facial Detection.” Example 39 does not recite a judicial exception because the example claim pertains to “training data sets,” in which a first feature is an expanded training set, and a second feature is minimization of false positives by generating another training set via an iterative training algorithm. Accordingly, the exemplar claim of Example 39 does not recite any of the judicial exceptions. (MPEP § 2106.04). 
In contrast to Example 39, the instant claims recite “stores: parameter groups . . . characterizing learned artificial intelligence by the neural network,” and “an information provision device . . . [that] generates at least part of new learned artificial intelligence . . . by applying predetermined parameter groups,” “obtains an output of the at least part of the new learned artificial intelligence . . . .” (see instant claim 1). As set out in the rejection above, “store,” “generate,” “obtain,” etc., are judicial exceptions, or additional elements, respectively, that do not integrate the abstract idea into a practical application. Thus, the claims are patent ineligible.
18.	In view of the rejections under Sections 102 and 103, Applicant argues Reimann and Bell, whether considered separately or in combination, cannot support an anticipation rejection or an obviousness rejections of amended independent claims 1, a7, and 8.” (Response at p. 14).
Examiner agrees. In view of the Applicant’s amendments to the claims, Examiner cites to the features of Yao in support of the rejections as set out hereinabove.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US Patent 6999950 to Linneberg et al.) teaches training a computer classification system which can be defined by a network comprising a number of n-tuples or Look Up Tables (LUTs), with each n-tuple or LUT comprising a number of rows corresponding to at least a subset of possible classes and comprising columns being addressed by signals or elements of Sampled training input data examples.
21.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122